Citation Nr: 0109000	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-23 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1963 to 
April 1965.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1999 decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied reopening the claim of entitlement to 
service connection for a low back disability.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
chronic low back strain in October 1983 as not found and 
notified the veteran of that decision by letter.  On a 
substantive appeal for an unrelated issue in January 1984, 
the veteran clarified the basis of his claim for service 
connection for a back disorder.  

2.  The RO confirmed the denial of the claim for entitlement 
to service connection for a low back disability in October 
1984 and notified the veteran of that decision by letter; he 
did not appeal.  

3.  Evidence received since the October 1984 decision 
includes a diagnosis of a current low back disability that is 
not related to the veteran's work since service.  


CONCLUSION OF LAW

1.  The October 1983 and October 1984 decisions that denied 
the claim of entitlement to service connection for chronic 
low back strain are final.  38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (2000).  

2.  The evidence received since the October 1984 decision is 
new and material evidence; the claim of entitlement to 
service connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO first denied service connection for chronic low back 
strain in October 1983.  On the veteran's substantive appeal 
for an unrelated issue, in January 1984.  The RO confirmed 
the prior denial in October 1984, and the veteran did not 
appeal.  The veteran filed a new application to reopen the 
claim in December 1998.  The RO denied reopening the claim in 
August 1999, and this time, the veteran perfected a timely 
appeal.  

At the time of the October 1984 decision, the RO considered 
the evidence, which included Form DD 214, service medical 
records, a notice from the National Personnel Records Center, 
lay statements, and post-service VA medical records.  Form DD 
214 shows that the veteran's military occupational specialty 
was basic field artillery and includes no indication of 
combat.  Service medical records show that the veteran's 
spine was normal at the October 1962 pre-induction 
examination and that he denied a history of bone, joint, or 
other deformity.  In October 1963, the veteran went to the 
clinic with complaints of back pain after working on a 155 
Howitzer.  In August 1964, the veteran was examined at the 
orthopedic clinic.  He reported persistent chronic low back 
pain since October 1963 when he strained his back in the 
incident with the 155 Howitzer.  His pain was less severe 
until one month ago when he strained his back again while on 
maneuvers.  X-rays were normal, and there was no evidence of 
any significant disease in the veteran's back.  The 
impression was chronic lumbosacral strain.  In September 
1964, spine x-rays were within normal limits, and a repeat 
physical examination was entirely within normal limits.  The 
impression was chronic lumbosacral strain.  The veteran 
consistently reported low back pain since the October 1963 
incident with the 155 Howitzer at repeated sick calls for low 
back pain from October 1963 to March 1965.  At the February 
1965 separation examination, the veteran's spine was deemed 
normal, and he again denied a history of bone, joint, or 
other deformity. A July 1983 notice from the National 
Personnel Records Center confirms that the RO had received 
all of the veteran's available service medical records.  Lay 
statements, including those in the May 1983 and January 1984 
applications to reopen the claim, assert that the veteran 
sprained his back in the barracks in 1965 and that he had 
chronic back pain in January 1984 secondary to anesthesia 
during surgery for a service-connected hernia disability.  A 
July 1983 VA diagnosis was chronic low back strain with 
degenerative arthritic changes of the lumbosacral spine.  

The RO considered this evidence and denied the claim of 
entitlement to service connection for a low back disability 
in October 1984.  This decision became final because the RO 
notified the veteran of the decision by letter, and a notice 
of disagreement was not filed within the prescribed period.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In December 
1998, over 14 years later, the veteran filed a new 
application to reopen the claim.  The August 1999 decision 
denied reopening the claim, and this time, the veteran timely 
appealed.  

New and material evidence has been submitted to reopen the 
claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(2000).  

The new and material evidence submitted since October 1984 
includes lay statements and post-service private medical 
records.  The December 1998 lay statement is material because 
it shows that the veteran injured his lower back at a job 
after service.  The November 1996 magnetic resonance imaging 
and August 1997 orthopedic examination reports are material 
because they show that the veteran sustained a lumbosacral 
spine injury while working as a mechanic for a large 
aeronautics company in August 1996.  The final diagnostic 
impression was work-related instant lumbosacral spine injury 
of August 1996 resulting in acute lumbosacral myoligamentous 
sprain/strain, resolved; and non-work related, underlying 
lumbosacral spine abnormalities consisting of probable Tarlou 
cyst, mild degenerative changes at the L3-L4 disc space, with 
a small anterior disc bulge and mild ligamentum flavum 
hypertrophy; and what was assumed to be a hypoplastic disc at 
the L5-S1 level.  A valid claim requires proof of a present 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
August 1997 orthopedic examination report also repeats a 
private doctor's April 1997 opinion that the veteran had 
status post lumbosacral sprain and strain resulting from a 
trip to Sweden.  

The claim must be reopened because the veteran has submitted 
new and material evidence that, in conjunction with 
previously considered evidence, is so significant that it 
must be considered to fairly decide the merits of the claims.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When new and material evidence has been submitted to reopen 
the claim, the Board may decide the claim on the merits after 
it determines that the VA fulfilled its duty to assist the 
veteran in the development of the claim.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); Justus v. Principi, 
3 Vet. App. 510 (1992); Elkins v. West, 2 Vet. App. 422 
(1992).  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the RO obtained service medical records and some 
post-service medical records.  The veteran filed lay 
statements with the RO, and his November 2000 letter withdrew 
his request for a hearing before the Board.  The VA has a 
duty, however, to comply with new regulations and to assist 
the veteran in obtaining additional medical records and a VA 
examination.  Therefore, appellate consideration of the issue 
of entitlement to service connection for a low back 
disability will be deferred pending completion of the 
development requested in the REMAND portion of this decision.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown , 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The VA has a duty to assist the veteran in obtaining 
additional medical records.  In August 1997, private Dr. B.F. 
referred to his other examinations of the veteran's 
lumbosacral spine in February 1997 and March 1997 and by a 
private Dr. J.K. in April 1997.  The record does not show 
that these private medical records were obtained or confirmed 
as unavailable.  Full compliance with the duty to assist 
includes VA's assistance in obtaining relevant records from 
physicians when the veteran has provided concrete data as to 
time, place and identity.  Olson v. Principi, 3 Vet. App. 
480, 483 (1992); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

The VA has a duty to assist the veteran in obtaining a VA 
examination and medical opinion.  The Secretary shall treat 
an examination or opinion as being necessary to make a 
decision on a claim if the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence (including statements of the claimant) 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  A VA examination is necessary 
because the veteran has consistently complained of low back 
pain from October 1963 to the present, before and after a 
disabling injury of the lumbosacral spine at work in August 
1996.  If a diagnosis is not supported by the finding on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2000).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for low back disorders since 
service.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
complete treatment reports from all 
sources, including the February 1997 and 
March 1997 private examination reports 
from Dr. B.F. and an April 1997 private 
examination report from Dr. J.K., which 
records have not previously been secured.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination of the lumbosacral 
spine.  Any further indicated special 
studies should be conducted.  Failure of 
the veteran to report for a scheduled 
examination without good cause could 
result in the denial of a claim.  
38 C.F.R. § 3.655 (2000).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's low back 
disability, if any, and the data required 
for medical classification; b) whether it 
is as likely as not that a current low 
back disability or underlying lumbosacral 
spine disorders noted in August 1997, 
consisting of probable Tarlou cyst, mild 
degenerative changes at the L3-L4 disc 
space, with a small anterior disc bulge 
and mild ligamentum flavum hypertrophy; 
and what was assumed to be a hypoplastic 
disc at the L5-S1 level, are related to 
the incident with the 155 Howitzer in 
October 1963, chronic lumbosacral strain 
in August 1964 and September 1964 
following maneuvers in July 1964, a back 
sprain in the barracks in 1965, or any 
other in-service event; c) whether it is 
as likely as not that a current low back 
disability is related to the August 1996 
industrial injury or a post-service trip 
to Sweden; and d) whether it is as likely 
as not that a current low back disability 
preexisted service and was aggravated in 
active service.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a low back 
disability based on the entire evidence 
of record.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the veteran's claim 
remains in a denied status, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


 

